OPINION — AG — ** DEPARTMENT OF PUBLIC SAFETY — OVERWEIGHT VEHICLES — REGULATION ** BASED ON OPINION NO. 75-282 THE COMMISSIONER OF PUBLIC SAFETY HAS THE AUTHORITY TO ISSUE OVERWEIGHT PERMITS FOR VEHICLES ON THE INTERSTATE HIGHWAY SYSTEM THAT EXCEED THE FEDERAL GROSS WEIGHT LIMITS. (2) 47 O.S. 14-118 [47-14-118](C) GIVEN THE COMMISSIONER OF PUBLIC SAFETY THE AUTHORITY TO ISSUE SPECIAL PERMITS FOR THE OPERATION OF VEHICLES OR COMBINATION OF VEHICLES OR LOADS WHICH EXCEED THE WEIGHT LIMITATION AS PROVIDING IN OKLAHOMA LAW. (TRUCKS, INSPECTION) CITE: OPINION NO. 75-282, 47 O.S. 14-101 [47-14-101] (RICHARD MILDREN) ** OVERRULED BY OPINION NO. 92-012 (1992) TO THE EXTENT THAT IT CONFLICTS **